Title: [September 1776]
From: Adams, John
To: 



      Sept. 10.
      
      
       Took with me to N.Y. 51 dollars and 5s. 8d. Pen. Currency in Change.
      
      
       
        
   
   An isolated entry in D/JA/25; an identical entry appears in D/JA/27 and is the last in that booklet.


        
   
   This is the only allusion in JA’s Diary to his journey from Philadelphia to Staten Island and back, in company with Benjamin Franklin and Edward Rutledge, a committee appointed by Congress on 6 Sept. to confer with Admiral Lord Howe in his capacity as a commissioner to accommodate the dispute between Great Britain and America (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:728, 730–731, 737–738). The conference took place on 11 Sept. but accomplished nothing because, as the committee reported to Congress on 17 Sept., “it did not appear ... that his Lordship’s commission contained any other authority of importance than ... that of granting pardons ... and of declaring America, or any part of it, to be in the king’s peace” (same, 5:766). But the circumstances were dramatic, and the incident attracted much attention and comment. JA’s account of it in his Autobiography is justly famous (printed in his WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:75–81, without the supporting letters that appear in the MS). Much the fullest account of the conference itself is that by Henry Strachey, secretary to the British commissioners (the Howe brothers), first printed accurately by Paul L. Ford (from a MS now in NN) in an article entitled “Lord Howe’s Commission to Pacify the Colonies,” Atlantic Monthly, 77:758–762 (June 1896). See also Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 2:15 and note, 66 and note; Benjamin Rush, AutobiographyThe Autobiography of Benjamin Rush: His “Travels through Life,” Together with His Commonplace Book for 1789–1813, ed. George W. Corner, Princeton, 1948., 119–121, 140; Ambrose Serle, American Journal, ed. Edward H. Tatum Jr., San Marino, Calif., 1940, p. 100–101.


        
   
   On 19 Nov. Congress resolved that there was due to Rutledge, Franklin, and JA, “a committee to Staten Island, for their expences there and back, 71 [and] 30/90 dollars” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 6:964).


       
      
     